PER CURIAM.
This appeal arises out of a show-cause hearing in which the father unsuccessfully sought an order of court giving him custody of his three daughters, aged 11, 13 and 17.
We do not reach the merits. Pursuant to stipulation the trial judge interviewed the three girls without a record’s being made of the interview. In Beelman v. Beelman, 227 Or 556, 361 P2d 663, 363 P2d 561 (1961), and Schuyler v. Haggart, 224 Or 530, 356 P2d 955 (1960), the Supreme Court held that if the appellant in a divorce proceeding does not provide the appellate court with a transcript of a private interview conducted by the judge with a witness, then he has waived his right to trial de novo and the decree below must be affirmed. See also Nichols v. Nichols, 3 Or App 103, 471 P2d 841 (1970), and Green v. Haugen, 1 Or App 1, 457 P2d 655 (1969).
Affirmed. Costs to respondent.